Ana Lisa




                            Fourth Court of Appeals
                                   San Antonio, Texas
                                           June 4, 2014

                                      No. 04-14-00207-CV

                                         Peter BARTON,
                                            Appellant

                                                 v.

                                        Ana Lisa GARZA,
                                            Appellee

                  From the 229th Judicial District Court, Duval County, Texas
                                  Trial Court No. DC-12-308
                           Honorable Dick Alcala, Judge Presiding


                                         ORDER
Clerk’s Record

         On March 31, 2014, a partial clerk’s record was filed. On May 27, 2014, the trial court
clerk filed a notification of late record stating appellant had not paid for the clerk’s record. On
May 29, 2014, we ordered appellant to provide written proof to this court that the clerk’s fee had
been paid or arrangements had been made to pay the clerk’s fee. On May 30, 2014, appellant
filed a letter and a copy of a receipt showing he had paid for the clerk’s record. On June 2, 2014,
the trial court clerk filed a supplemental clerk’s record.

Late Notice of Appeal and Motion to Dismiss

        On April 8, 2014, we ordered appellant to offer a reasonable explanation for filing a late
notice of appeal. See Verburgt v. Dorner, 959 S.W.2d 615, 617 (Tex. 1997). On April 10, 2014,
appellee filed a motion to dismiss, claiming that this appeal must be dismissed because appellant
cannot provide a reasonable explanation for filling a late notice of appeal. Appellee points out
that appellant’s notice of appeal states that the trial court’s final judgment was signed on January
30, 2014, when in fact the final judgment was signed on November 25, 2013.

        “[A]ny plausible statement of circumstances indicating that failure to file . . . was not
deliberate or intentional, but was the result of inadvertance, mistake, or mischance, [would] be
accepted as a reasonable explanation.” Garcia v. Kastner Farms, Inc., 774 S.W.2d 668, 670
(Tex. 1989); see also Dimotsis v. State Farm Lloyds, 966 S.W.2d 657, 657 (Tex. App.CSan
Antonio 1998, no pet.). Any conduct short of deliberate or intentional noncompliance qualifies as
inadvertence, mistake or mischance, even if that conduct can also be characterized as
professional negligence. Garcia, 774 S.W.2d at 670; Dimotsis, 966 S.W.2d at 657. Appellant’s
counsel timely responded to our order, explaining that the notice of appeal was filed late because
he erroneously calculated the deadline for filing the notice of appeal from the date the motion for
new trial was overruled. Appellant’s counsel further explained that he erroneously “put down”
that the judgment was signed on January 30, 2014, which was the date the motion for new trial
was overruled. The explanation is reasonable. Dimotsis, 966 S.W.2d at 657-58 (concluding
explanation for late notice of appeal was reasonable when appellant’s counsel erroneously
calculated the perfection deadline by adding thirty days to the date the trial court overruled the
motion for new trial).

        We, therefore, GRANT appellant’s implied motion for extension of time to file the notice
of appeal and ORDER this appeal retained on the Court’s docket. Appellee’s motion to dismiss
this appeal is DENIED.

Reporter’s Record

        The appellate record was due in this appeal on March 25, 2014. On April 14, 2014, the
court reporter, Ramiro Hernandez, filed a notification of late record, stating that appellant had
not requested the reporter’s record. TEX. R. APP. P. 34.6(b)(1). We, therefore, ORDER appellant
to file written proof in this court on or before June 16, 2014, that appellant has filed a
designation of record with Ramiro Hernandez. We, therefore, FURTHER ORDER appellant to
provide written proof to this court on or before June 16, 2014, that the reporter’s fee has been
paid or arrangements have been made to pay the reporter’s fee.

       If appellant fails to respond within the time provided, appellant’s brief will be due
within thirty (30) days from the date of this order, and the court will only consider those
issues or points raised in appellant’s brief that do not require a reporter’s record for a
decision. See TEX. R. APP. P. 37.3(c).

                                                     _________________________________
                                                     Karen Angelini, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 4th day of June, 2014.



                                                     ___________________________________
                                                     Keith E. Hottle
                                                     Clerk of Court